Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My Dearest friend
					Washington Phladelphia 8 July 1822
				
				How it happened that I omitted to say I had received N. 1 I do not know—It was so kind a letter and I felt it so sensibly, it seems wonderful to me that I did not acknowledge it.I remember Mr. Gadsden very well. But how came you to pass the Eveng. at the Secretary’s? I am very glad of it, and hope it is not War in disguise? We are all doing well here, and only want you to join us for a short time, to be very comfortable—Madame de Neuville called on me yesterday immediately after she arrived; and Monsr is to call to day. There is not a word stirring; and every body ran away before the fourth who can resist great examples—The greatest ul. in  Military Tactic’s I have heard is, to know how to retreat. Our Col. does not seem to know how to time his well? There is a little evidence of Female influence; or to acknowledge the weakness of my sex want of discretion, which however may be excused by the word eoconomy— Poor  Jonathan! he has proved himself a flat–fish, and seems to be killed as“dead as a founder.” He has literally splashed himself to death, and his efforts only seem to ensure his fall.You are so busy I suppose you will not thank me for wasting your precious time—I will therefore close my epistle with a request that you will send me some Pearls—as I shall want some; and that you will pay us a visit as soon as possible—Mr Cook, whom we have seen frequently is gone to New York—he say’s Montgomery is the most Blackguard place in Maryland—I will write to the new Director tomorrow and at present beg you will only give my love to him and tell him to bear his honours meekly—We are all doing well we hope tho’ the heat is so great it is absolutely overpowering—How is Ellen?Do pray leave Washington soon and come to your affectionate,
				
					L. C. Adams
				
				
			